Citation Nr: 1755777	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee strain. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left ankle degenerative arthritis. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for a right ankle disability. 

7.  Entitlement to service connection for gout involving the left hand, knees and ankles, to include as secondary to medication taken for those conditions. 

8.  Entitlement to service connection for a lumbar spine disability. 

9.  Entitlement to service connection for a cervical spine disability. 

10.  Entitlement to service connection for cephalgia. 

11.  Entitlement to service connection for partial loss of use of the left upper extremity. 

12.  Entitlement to service connection for partial loss of use of the right upper extremity.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

14.  Entitlement to service connection for psychosis or other mental illness for treatment purposes only under 38 U.S.C.A. § 1702.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from July 1980 to October 1983, with subsequent periods of active duty for training (ADT) and inactive duty training (IDT) with the Army National Guard until December 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and February 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), mood disorder, anxiety disorder, pain disorder, and paranoid type and schizophrenic type personality disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

All issues except entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that bilateral hearing loss cannot be reasonably disassociated from the Veteran's military service.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's tinnitus is etiologically related to service. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to the Veteran's service connection claims of bilateral hearing loss and tinnitus (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were initially provided to the Veteran in the February 2015 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ADT, from an injury incurred or aggravated while performing IDT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IDT.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Specifically, contending in his July 2017 Board hearing that his hearing loss and tinnitus began after exposure to howitzers in-service.  The Veteran's personnel records note that during active duty service he was a gunner and cannon crewman and his National Guard records reveal he was a rifleman and anti-armor specialist.  As such, the Board finds that the Veteran was likely exposed to acoustic trauma during his periods of service.   

Additionally, the Board notes a February 2014 VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes; specifically noting the Veteran had bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  Therefore, the Veteran has a current disability and the claim turns on whether the Veteran's current bilateral hearing loss disability is related to noise exposure during his active duty and National Guard service.  

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in July 1980.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
20
15
0
5
5

These results do not indicate the Veteran had hearing loss in either ear for VA purposes when he entered service.   

Audiometric testing was conducted again at separation in June 1983.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
0
0
10
15
20

These results do not indicate the Veteran had hearing loss in either ear for VA purposes.  However, it does indicate a threshold shift from entrance to separation in puretone thresholds in his ears at 2000 Hertz and in the left ear at 3000 and 4000 Hertz. 

Additionally, the Veteran's National Guard records indicate the Veteran was on active duty for training status from June 11, 1994, to June 25, 1994.  A June 24, 1994, record notes that the Veteran complained of an ear ache and constant ringing in his ears after being exposed to loud noises on the gun range.  He was referred for a hearing evaluation following prolonged exposure to loud noises and diagnosed with bilateral hearing loss for VA purposes.  See July 8, 1994 National Guard record (noting onset of bilateral ringing and decreased hearing was June 24, 1994); see also August 2, 1994, National Guard audiological evaluation (noting right ear puretone thresholds at 1000 Hertz was 30 decibels and at 4000 Hertz was 45 decibels and left ear puretone thresholds at 3000 Hertz was 50 decibels and at 4000 Hertz was 45 decibels).  

Also, while the February 2014 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service, explaining that his entrance and exit audiograms are consistent with little to no significant threshold shift noted while serving, the Board finds this opinion inadequate.  Indeed, it is clear the examiner only considered the Veteran's active duty service which did not indicate hearing loss for VA purposes.  However, the Court held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service, Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and the Veteran currently has bilateral hearing loss for VA purposes.  Therefore, the Board finds this opinion inadequate.  

Nevertheless, the evidence shows that the Veteran was exposed to acoustic trauma during active duty service.  He also had a threshold shift from entrance to separation and during active duty for training he complained of bilateral ear ache and was subsequently diagnosed with bilateral hearing loss for VA purposes related to that period of active duty for training.  Moreover, he currently has bilateral hearing loss for VA purposes and avers his hearing loss began in-service.  Therefore, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for bilateral hearing loss.  38 U.S.C. § 5107(b).  

The Veteran was exposed to acoustic trauma in service and claims a current diagnosis of tinnitus.  The February 2014 VA examiner noted the Veteran would not give examples of noise exposure that he felt were related to his onset of tinnitus.  Instead, he reported "that his ears have rung ever since he joined the service."  The examiner therefore opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  The examiner also noted that the Veteran's statements were very ambiguous and when asked about noise exposure he did not volunteer any information.  However, the Veteran has consistently indicated that his tinnitus began during his active service and has been constant since that time.  See Board hearing (in which he claims his tinnitus began during military service).  Furthermore, the above discussed National Guard records reveal that during active duty for training, the Veteran complained of constant ringing in his ears.  Moreover, the Board is herein granting service connection for bilateral hearing loss and the February 2014 VA examiner found the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the evidence as a whole supports the Veteran's claim for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

First, during the July 2017 Board hearing the Veteran reported he had been seeking treatment at the Orlando VA since 2010.  However, the only VA treatment records currently associated with the claims film consist of some records from November 2011 to February 2013 that were associated with the Veteran's Social Security Disability claim and some records from November 2011 to May 2017 that were submitted by the Veteran.  However, when the Veteran submitted his VA records in July 2017, he indicated that he did not send in all his VA treatment records - he states he received 580 pages and he submitted 70 pages.  It is clear that additional VA treatment records exist that are not part of his file, and it is important that ALL records be considered.  As the contents of the VA treatment records could pertain to all the Veteran's claims, the Board finds remand is necessary to obtain and associate such records with the claims file.  

Second, the Veteran also asserts during his July 2017 Board hearing that he sought treatment for his knee and back from an outside provider between active duty service and 1992, when he alleges he re-injured his knee and back.  However, such records have yet to be associated with the claims file.  Additionally, he asserts he saw Dr. Eyring several times for psychological evaluations, but only one report from December 2012 has been associated with the claims file.  Moreover, the Veteran asserts that he sought treatment from Dr. Zadeh for his back and legs.  He also indicated that he made an appointment with a psychiatric doctor in July 2017.   His service records include a bill from Florida Hospital dated in February 1991, reflecting charges for x-rays of the back, neck, shoulder, and knees, as well as suturing an open scalp wound, but there is no indication of what incident led to this treatment.  [As an aside, this was long before Hurricane Andrew.]  Thus, the RO should attempt to associate all the above records with the claims file.  

On his VA claim, the Veteran noted that he had filed a workers' compensation claim in 2008.  Those records must be obtained.

Once the above development is completed, the Board will also order new VA right knee strain and left ankle degenerative arthritis examinations to ensure the record is complete when it returns for further adjudication.  

Finally, the separate issue of entitlement to TDIU is also inextricably intertwined with the issues remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete release forms so the RO can request his records from any non-VA health-care providers whom he has sought treatment from for the claimed conditions, to include:  (a) treatment for his knee and back between active duty service and 1992; (b) Dr. Eyring; (c) Dr. Zadeh; (d) the private doctor he saw in 2007-08 for his gout; (e) Florida Hospital for treatment in February 1991; (f) the non-VA psychiatrist he saw in July 2017.  

2.  Also, obtain ALL electronic records from the Orlando VA Medical Center since 2010.  

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right knee strain and left ankle degenerative arthritis. 

4.  Request the Veteran's workers' compensation records from the State of Florida for a claim in 2008-09.

5.  Then, the RO should review the record and the additional evidence obtained and determine whether any further etiology opinions are needed with respect to the service connection claims.

6.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


